Voto disidente del
Juez Asociado Señor Díaz Cruz.
La opinión propone la revocación de sentencia por tenta-tiva de violación técnica en la persona de una niña de 11 ó 12 años, y la celebración de nuevo juicio. Se ofrece como único fundamento para así decidir, que el acusado, siendo sordo-mudo, fue privado de un intérprete, lo que afectó la validez del juicio. Un examen de la exposición narrativa de la prue-ba revela que la señora madre del acusado le acompañó al juicio y fue su intérprete en el acto de renuncia al jurado. Al juramentarse los testigos, la defensa anunció a dicha señora *307como uno de sus testigos, sin objeción a que se le pusiera bajo las reglas del tribunal y sin solicitud para que se proveyera otro intérprete. No planteó la necesidad del mismo a lo largo del juicio y aquí trae el punto con reserva pues dice que “el debido proceso de ley le fue en cierta forma privado . .El más convincente dato sobre la innecesidad de intérprete lo configura la aquiescencia del defensor, su patente renuncia al mismo. Súmese a esto que el impedimento del acusado fue contradicho por testigos que dijeron que se comunicaba sin dificultad con ellos, inclusive la estudiante perjudicada. E.N.P., págs. 5 y 7. De ello resulta que la aptitud del ape-lante para comunicarse libremente, fue hecho determinado por el juzgador al adjudicar credibilidad. La indebida inter-vención de la mayoría con ese criterio, y la resurrección de un derecho renunciado someterán a esta joven estudiante a un ulterior repaso del triste episodio.
Debió confirmarse la sentencia.